Filed 2/14/22 P. v. Gallardo CA2/7
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                                B308954

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. VA091171)
         v.

CARLOS GALLARDO,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Lee W. Tsao, Judge. Reversed and remanded
with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Matthew Rodriguez, Acting Attorney General, Rob Bonta,
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Assistant Attorney General,
Idan Ivri, Michael Katz and William H. Shin, Deputy Attorneys
General for Plaintiff and Respondent.
                        _________________
       In 2009 Carlos Gallardo pleaded guilty to attempted
murder (Pen. Code, §§ 187, subd. (a), 664)1 and voluntary
manslaughter (§ 192, subd. (a)), and he admitted the gang
enhancement allegations (§186.22, subd. (b)(1)(C)) were true.
The trial court sentenced him to an aggregate state prison term
of 26 years eight months.
       On June 5, 2019 Gallardo, representing himself, filed a
form petition for resentencing and supporting declaration seeking
to vacate his attempted murder and voluntary manslaughter
convictions and be resentenced in accordance with recent
statutory changes relating to accomplice liability for murder. In
his petition, Gallardo declared he “pled guilty or no contest to 1st
or 2nd degree murder in lieu of going to trial because [he]
believed [he] could have been convicted of 1st or 2nd degree
murder at trial pursuant to the felony murder rule or the natural
and probable consequences doctrine,” and he “could not now be
convicted of 1st or 2nd degree murder because of changes made to
Penal Code §§ 188 and 189, effective January 1, 2019.” The
superior court appointed counsel for Gallardo. The People filed
an opposition, and counsel for Gallardo filed a reply. The court
denied the petition on the basis Gallardo was ineligible for
resentencing as a matter of law because section 1170.95 did not
provide relief from convictions for attempted murder and
voluntary manslaughter. We affirmed.
       On December 22, 2021 the Supreme Court granted review
and transferred the case to us with directions to vacate our
decision and reconsider Gallardo’s appeal in light of amendments
to section 1170.95 by Senate Bill No. 775 (2021-2022 Reg. Sess.)


1     All statutory references are to the Penal Code.




                                 2
(Stats. 2021, ch. 551, § 2) (Senate Bill 775), effective January 1,
2022. In supplemental briefing Gallardo again argues, the
Attorney General now concedes, and we agree the superior court’s
order denying Gallardo’s petition should be reversed and the case
remanded to the superior court for the court to perform a prima
facie review of Gallardo’s petition pursuant to section 1170.95,
subdivision (c).

                          DISCUSSION

      Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018,
ch. 1015) (Senate Bill 1437) eliminated the natural and probable
consequences doctrine as a basis for finding a defendant guilty of
murder and significantly limited the scope of the felony-murder
rule. (People v. Lewis (2021) 11 Cal.5th 952, 957; People v.
Gentile (2020) 10 Cal.5th 830, 842-843, 847-848.) The legislation
also provided a procedure in new section 1170.95 for an
individual convicted of felony murder or murder under a natural
and probable consequences theory to petition the sentencing
court to vacate the conviction and be resentenced on any
remaining counts if he or she could not have been convicted of
murder under Senate Bill 1437’s changes to sections 188 and 189.
(Lewis, at p. 959; Gentile, at pp. 842-843.)
      If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she is eligible for relief based on the requirements of
subdivision (a), the court must appoint counsel to represent the
petitioner upon his or her request pursuant to section 1170.95,
subdivision (b)(3). Further, upon the filing of a facially sufficient
petition, the court must direct the prosecutor to file a response to
the petition and permit the petitioner to file a reply, and the
court must determine whether the petitioner has made a prima




                                  3
facie showing that he or she is entitled to relief. (See § 1170.95,
subd. (c).) Where a petitioner carries the burden of making the
requisite prima facie showing he or she falls within the
provisions of section 1170.95 and is entitled to relief, the court
must issue an order to show cause and hold an evidentiary
hearing to determine whether to vacate the murder conviction
and resentence the petitioner on any remaining counts.
(§ 1170.95, subd. (d)(1).)
       At the time Gallardo filed his petition, the Courts of Appeal
agreed that, by its express terms, section 1170.95 as enacted by
Senate Bill 1437 did not provide relief for a petitioner convicted
of attempted murder. We also agreed with other Courts of
Appeal that had concluded section 1170.95 likewise did not apply
to convictions of voluntary manslaughter. However,
section 1170.95, subdivision (a), as amended by Senate Bill 775,
now provides for relief where the petitioner was convicted of
“attempted murder under the natural and probable consequences
doctrine, or manslaughter” and “could not presently be convicted
of murder or attempted murder because of changes to Section 188
or 189 made effective January 1, 2019.” (§ 1170.95, subds. (a) &
(a)(3).)
       Gallardo contends and the People concede we should
reverse the superior court’s denial of Gallardo’s petition as to his
attempted murder and voluntary manslaughter convictions and
remand for consideration of the petition in light of Senate Bill
775. The People also concede the record of Gallardo’s plea does
not contain evidence showing as a matter of law there was a
factual basis for the plea that establishes liability under amended
section 188 or 189.2 We reverse the order denying Gallardo’s

2     The appellate record does not contain a transcript of
Gallardo’s plea.




                                 4
petition and remand with directions for the superior court to
order the prosecutor to file a supplemental response to the
petition and provide Gallardo an opportunity to file a
supplemental reply, and for the court to hold a hearing to
determine whether Gallardo has made a prima facie showing he
is entitled to relief under amended section 1170.95, and if he has,
to issue an order to show cause and set an evidentiary hearing. 3

                          DISPOSITION

      The order denying Gallardo’s petition for resentencing
under section 1170.95 is reversed. The matter is remanded for
the superior court to order the prosecutor to file a supplemental
response to the petition, provide Gallardo an opportunity to file a
supplemental reply, and determine whether Gallardo has made a
prima facie case for relief pursuant to section 1170.95,
subdivision (c).



                                            FEUER, J.

We concur:



             PERLUSS, P. J.                 SEGAL, J.

3      In light of Gallardo’s allegation in his form petition that he
is entitled to relief under the amendments to sections 188 and
189 and the People’s concession that the record does not show
Gallardo is ineligible for relief as a matter of law, the parties on
remand may elect to stipulate to the issuance of an order to show
cause and holding of an evidentiary hearing.




                                  5